Citation Nr: 0723009	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-14 733	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a bilateral pubic ramus fracture.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to August 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which increased the disability rating for 
status post bilateral pubic ramus fracture from 0 percent to 
10 percent effective February 26, 2003.  The veteran 
continues to seek a higher rating and her claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO in the first 
instance after the appeal was certified to the Board in 
September 2004.  In a May 2007 statement, the veteran waived 
her right to have this additional evidence reviewed by the 
agency of original jurisdiction in accord with 38 C.F.R. § 
20.1304.


FINDING OF FACT

The veteran's residuals of a bilateral pubic ramus fracture 
are not productive of limitation of flexion of either thigh 
to 45 degrees, limitation of rotation of either leg and the 
inability to toe-out more than 15 degrees, limitation of 
adduction of either thigh and the inability to cross her 
legs, or malunion of either femur with a slight hip 
disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a bilateral pubic ramus fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a 
Diagnostic Codes 5252, 5253, and 5255 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in April 2003, prior to the 
initial decision on the claim in July 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the April 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate her claim for an increased rating.  
Specifically, the RO stated that the evidence must show that 
her bilateral pubic rami stress fracture had increased in 
severity.

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  
Additionally, the letter noted that VA would assist by 
providing a medical examination or opinion if it was 
necessary to make a decision on her claim.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide the name and address of the person, 
agency, or company who had any relevant records as well as 
the approximate time frame covered by the records.  A VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, was enclosed for VA to 
obtain any records on the veteran's behalf.

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOC of 
the reasons for the denial of her claim and, in so doing, 
informed her of the evidence that was needed to substantiate 
the claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

The first three elements are not applicable because this is 
an increased rating claim, and therefore service connection 
has already been established.  In a letter dated in May 2006, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as an 
increased rating is not warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations in May 2003 and May 2006.  VA has also assisted 
the veteran and her representative throughout the course of 
this appeal by providing them with a SOC and SSOC, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


BACKGROUND

Private treatment records from H.F.M.C. dated from 1995 to 
March 2003 revealed that in July 2002, the veteran complained 
of body aching all over with the most pain in the pelvic and 
hip area.  Physical examination noted decreased range of 
motion in the hips with internal and external rotation 
secondary to pain with a negative straight leg raise.  The 
impression was generalized myalgia, myositis, and pain in the 
bones.  A July 2002 examination of the pelvis and bilateral 
hips revealed normal architecture without defect.  In 
December 2002, the veteran complained of low back pain with 
bilateral hip pain.  Physical examination showed a negative 
straight leg raise test and full range of motion both 
passively and actively of the hips with no leg length 
discrepancy.  There was tenderness in the posterior aspect of 
the left hip.  The impression was left hip pain and 
trochanteric bursitis.  A December 2002 treatment entry 
reflected that the veteran was still complaining of 
significant pain in her left hip and that a bone scan of her 
hip did not reveal any significant abnormality.  The 
impression was possible myofascial pain syndrome.  The 
veteran was referred to the pain clinic.  

The veteran underwent a May 2003 VA examination in connection 
with her claim.  The veteran complained of constant pain in 
her hips especially when she was sitting.  She estimated the 
pain at 8/10 while walking and 4/10 while sitting.  It was 
noted that her activities of daily living were not affected.  
Physical examination showed that the veteran walked well, had 
a normal heel-toe gait, and normal equilibrium.  It was noted 
that she did not appear to be in any pain and she did not use 
crutches or a cane.  The pelvic bone had symmetrical bony 
structure without tenderness over the iliac crest or on the 
pubic bones.  Her hip joints were normal looking and leg 
lengths were equal.  There was full range of motion and power 
against resistance was satisfactory without any pain in the 
groin.  The veteran did complain of pain in the right 
trochanteric region.  Sacroiliac strain was not painful.  X-
rays of the pelvis were normal and did not show any residual 
of a stress fracture and the x-rays of the hips were also 
normal.  Bone scans of the pelvis and hip area were negative 
for evidence of fracture.  The impression was essential 
normal examination of both hips and pelvis.  

A May 2004 examination from the private facility, U.I.M.S., 
indicated that the veteran complained of constant pain in the 
bilateral hips, bilateral thighs, with posterior left thigh 
more than the right, bilateral legs, and into her dorsal 
feet.  With weight bearing, she had stabbing pain in her 
bilateral hips.  The veteran reported that her pubic rami 
area no longer hurt.  Physical examination reflected that the 
veteran had a normal stance and gait.  She had normal 
bilateral hip range of motion findings with pain.  (The Board 
notes that there is a finding of tenderness that appears to 
be related to the veteran's groin.  However, it is somewhat 
illegible.  The Board will assume the finding is tenderness 
of the hip region for rating purposes.)  The bilateral pubis 
symphysis was not tender.  The assessment was trochanteric 
bursitis and status post stress fracture of the pubic ramus.  

An October 2004 VA treatment entry showed that the veteran 
still complained left hip pain radiating down to her knee and 
thigh.  She stated that she had developed fibromyalgia.  The 
veteran reported that the pain was intolerable, and it was 
uncomfortable to sit, and if she sat on her left buttock, her 
leg went numb.  The assessment was pain in the hips.  A 
February 2005 VA treatment entry stated that the veteran was 
diagnosed by Dr. Q with mixed connective tissue disorder.  
She reported that she was unable to sit or walk for long 
periods of time and sleeping on the left side of her hip 
hurt.  Physical examination noted left thigh pain over the 
greater trochanteric region with flexion of 0-90 in the 
bilateral hips, but she was able to do a toe/heel raise.  
Internal rotation of the left hip was 20 degrees and 30 
degrees in the right hip.  External rotation of the left hip 
was 45 degrees and 40 degrees of the right hip.  The veteran 
reported pain during the internal and external rotation 
examination.  Plantar flexion, dorsiflexion, inversion, and 
eversion were normal.  An MRI from November 2004 showed no 
evidence of bone or soft tissue abnormality, no marrow edema, 
or effusion.  Radiographs from November 2004 had no bony 
abnormality, congruent joint space, and no degenerative 
changes.  In May 2006, the veteran reported that the right 
side of her pelvic bone was locking up.  It was worse with 
standing and sitting with locking up and numbness.  The pain 
was to consult rheumatology and order an MRI of her pelvis.   

A May 2006 VA treatment entry from Dr. P.Q., M.D., reflected 
that the veteran complained of a flare of pain in her pelvic 
area and left hip and numbness in her left lateral thigh.  
Examination found a tender left trochanteric area and mild 
irritability with range of motion of the left hip but no 
definite sensory or motor deficits.  The impression was SLE 
(systemic lupus erythematosus), history of pelvic fracture 
with flare of left hip and pelvic pain, and occasional 
paresthesias and numbness of the left thigh that might be 
meralgia paresthetica.  The plan was to rule out underlying 
neuropathy or radiculopathy.  A May 2006 follow-up report 
from Dr. W.C., M.D., indicated that the veteran had very mild 
early peripheral neuropathy that was mostly axonal at that 
time.  A bone scan noted that the veteran had normal 
bilateral hip joints.  

In May 2006, the veteran underwent another VA examination.  
The veteran complained of constant painful left hip and 
pelvic area with pain of 7/10 that had gotten worse over the 
years.  There was pain in both knees, and it was difficult 
for her to move her left leg.  She did not use a cane.  
Walking and standing increased the pain.  Sitting for a long 
time hurt, and there was a numb feeling in the left hip.  Her 
daily living and work were affected.  Physical examination 
showed that the veteran walked slowly with a left sided leg 
that was somewhat abducted with good posture.  She did not 
use a cane.  Both lower limbs were negative for any 
neurological deficiency.  Straight leg raising was limited to 
30 degrees with complaints of severe pain in the hip area.  
The left hip was normally aligned without deformity or 
atrophy.  The veteran complained of pain near her left hip.  
Range of motion had flexion limited to 20 degrees with 
complaints of severe pain and abduction limited to 0 degrees 
with complaints of severe pain.  Internal and external 
rotations were both 10 degrees with complaints of severe 
pain.  The pelvic bones were symmetrical and she complained 
of pain on palpation of the pelvic symphsis.  X-rays of the 
pelvis and bilateral hips were within normal limits and there 
was no evidence of any traumatic pathology.  The diagnosis 
was normal pelvis and both hips and there was no objective 
evidence to support her subjective complaints.  It was noted 
that examiner found her inconsistent as far as her history 
was concerned.  The current status of her residual bilateral 
pelvic bone fracture was normal pelvis and there was no 
evidence of residual pelvis fracture.  The examiner opined 
that the veteran manifested loss of motion of the joints 
without any evidence of additional limited range of motion 
due to pain, fatigue, weakness, lack of endurance on 
repetitive views of the joints.  The manifestations were all 
subjective and not based on objective pathology.  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The currently appealed July 2003 RO decision granted an 
increased rating for status post bilateral pubic ramus 
fracture effective February 26, 2003.  The veteran had been 
previously assigned a 10 percent evaluation effective August 
17, 1991, and was reduced to a noncompensable evaluation (0 
percent) effective September 1, 1994, and the noncompensable 
rating remained in effect until the increased rating was 
granted by the RO in July 2003, effective February 26, 2003.  
A March 2004 SOC and June 2004 SSOC continued the 10 percent 
rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 
5253, and 5255.  

Diagnostic Code 5252 provides that a 10 percent disability 
rating is contemplated for flexion of the thigh limited to 45 
degrees.  A 20 percent disability rating is warranted for 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Full range of motion for the hip is flexion to 
125 degrees and abduction to 45 degrees.  See 38 C.F.R. § 
4.71a, Plate II.

Under Diagnostic Code 5253, for impairment of the thigh, 
where there is limitation of rotation of the affected leg, 
cannot toe-out more than 15 degrees; or there is limitation 
of abduction of the thigh and cannot cross legs, a 10 percent 
evaluation is assigned.  Where there is limitation of 
abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Under Diagnostic Code 5255, when there is malunion of the 
femur with a slight hip disability, then a 10 percent rating 
is assigned.  When there is malunion of the femur with a 
moderate hip disability, then a 20 percent rating is 
assigned.  When there is malunion of the femur with a marked 
hip disability, then a 30 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for the 
residuals of a bilateral pubic ramus fracture.  The veteran 
has not been shown to have limitation of flexion of either 
thigh to 45 degrees, limitation of rotation of either leg and 
the inability to toe-out more than 15 degrees, limitation of 
adduction of either thigh and the inability to cross her 
legs, or malunion of either femur with a slight hip 
disability.  In this regard, the Board acknowledges the July 
2002 private treatment report from H.F.M.C. which indicated 
that the veteran had decreased range of motion in the hips 
with internal and external rotation secondary to pain with a 
negative straight leg raise.  However, specific range of 
motion findings were not given, and the impression was 
generalized myalgia, myositis, and pain in the bones, for 
which the veteran is not service-connected.  Further, by 
December 2002, the veteran had a negative straight leg raise 
test and full range of motion both passively and actively of 
the hips with no leg length discrepancy with an impression of 
trochanteric bursitis, for which the veteran is not service-
connected.  During her May 2003 VA examination, the veteran 
had full range of motion and power against resistance that 
was satisfactory without any pain in the groin.  The veteran 
did complain of pain in the right trochanteric region.  The 
Board finds it significant that x-rays of the pelvis were 
normal and did not show any residual of a stress fracture and 
that the x-rays of the hips were also normal.  Further, bone 
scans of the pelvis and hip area were negative for evidence 
of fracture.  The impression was essential normal examination 
of both hips and pelvis.  

Additionally, a May 2004 treatment record from U.I.M.S. 
indicated that the veteran also had normal bilateral hip 
range of motion findings with pain.  Importantly, the veteran 
reported that her pubic rami area no longer hurt.  A February 
2005 VA treatment entry noted left thigh pain over the 
greater trochanteric region with flexion of 0-90 in the 
bilateral hips but she was able to do a toe/heel raise.  As 
noted, limitation of flexion to 45 degrees is needed for a 
compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Internal rotation of the left hip was 20 degrees and 30 
degrees in the right hip.  External rotation of the left hip 
was 45 degrees and 40 degrees of the right hip.  The veteran 
reported pain during the internal and external rotation 
examination.  However, limitation of rotation to 15 degrees 
is needed for a compensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  Plantar flexion, dorsiflexion, 
inversion, and eversion were normal.  There was no indication 
that the veteran could not cross her legs.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  Although the veteran reported 
in May 2006 that her pelvic bone was locking, there was no 
medical evidence confirming this in the record.  A May 2006 
VA treatment entry from Dr. P.Q., M.D., found a tender left 
trochanteric area and mild irritability with range of motion 
of the left hip but no definite sensory or motor deficits.  

The Board notes that the May 2006 VA examination showed that 
the current status of the veteran's residual bilateral pelvic 
bone fracture was normal pelvis and both hips with no 
evidence of residual pelvis fracture.  The Board finds it 
significant that there was no objective pathology to support 
her subjective complaints of pain during the examination.  
Further, the examiner found the veteran's history 
inconsistent.  The examiner opined that the veteran 
manifested loss of motion of the joints without any evidence 
of additional limited range of motion due to pain, fatigue, 
weakness, lack of endurance on repetitive views of the 
joints.  

The Board acknowledges the veteran's complaints of pain, 
inability to stand or sit for extended periods of time, May 
2004 U.I.M.S finding of tenderness to palpitation, and the 
May 2006 VA examiner findings that she walked slowly with a 
left sided leg that was somewhat abducted but had good 
posture.  However, the Board notes that there is no objective 
medical evidence to support a compensable rating under 
38 C.F.R. § 4.71a, 5252, 5253, or 5255 based on limitation of 
motion and there have been no findings of malunion of either 
femur.  The Board finds that the assigned 10 percent rating 
is warranted for pain, tenderness, and any functional loss.  
DeLuca, 8 Vet. App. 202, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The Board again notes that the May 2006 VA examiner found 
that there was no objective evidence of limited range of 
motion due to pain, fatigue, weakness, or lack of endurance 
and that her left hip was normally aligned without deformity 
or atrophy.  In conclusion, the Board agrees that the 
evidence does not support an evaluation in excess of 10 
percent.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5252, 5253, 5255, and DeLuca.  

The Board does acknowledge the medical literature submitted 
by the veteran in July 2006 to support her claim.  However, 
this evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  

Consideration has also been given to other potentially 
applicable diagnostic codes.  However, the veteran has not 
been shown to have any of the necessary findings to warrant 
ratings under any of the following codes throughout the 
rating period.  Diagnostic Code 5250 requires ankylosis of 
the hip, which the veteran has not been shown to have, 
rendering this code inapplicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5250.  Under Diagnostic Code 5251, a 10 
percent evaluation requires limitation of extension of the 
thigh to 5 degrees, which has not been shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  Diagnostic Code 5254 is not 
for application because there have been no findings related 
to the hip flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5254.

The Board notes that the veteran has contended throughout her 
appeal that the pain in her knees and legs is related to her 
bilateral pubic ramus fracture.  However, a March 1996 
treatment entry from H.F.M.C. indicated that the veteran had 
lower back pain that radiated down both her posterior thighs 
and down her left foot after a low back injury at work in 
August 1995.  The assessment was lumbosacral back strain with 
radiculopathy.  This finding suggests an intervening injury 
in August 1995 that might have contributed to the veteran's 
leg and thigh pain.  Further, it is worth repeating that this 
is a claim for the residuals of a bilateral pubic ramus 
fracture, and several of the veteran's findings throughout 
the record, (including but not limited to any neuropathy, 
fibromyalgia, systemic lupus erythematosus, myalgia, 
myositis, and trochanteric bursitis) have not been identified 
by an examiner as residuals, nor are they separate service-
connected disabilities.  The Board notes that when assessing 
the degree of impairment resulting from a service connected 
disability, the "use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided."  38 
C.F.R. § 4.14.  Nevertheless, "when it is not possible to 
separate the effects of the [service connected disability and 
the non-service connected disability], VA regulations at 38 
C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service 
connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); 
see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
As noted above, to the extent possible, the Board considered 
only that degree of disability resulting from the veteran's 
service-connected residuals of a bilateral pubic ramus 
fracture, which was pain, tenderness, and functional loss, in 
adjudicating this appeal.  

Further, the veteran has also contended that she had to leave 
a job at the post office because of the pain from her 
bilateral pubic ramus fracture.  The Board notes that a June 
1999 treatment entry from H.F.M.C. stated that the veteran 
reported right leg pain and low back pain after lifting a 
heavy sack of mail at work in August 1995.  The veteran 
reported that she had pain in her low back for the next two 
years and then quit her job.  She was off work for a year in 
which time her back pain decreased.  After going back to 
school in 1996, she began to have back and right hip pain.  
She also reported that she had no hip pain prior to the 
August 1995 injury.  This record suggests that the veteran 
left her job at the post office due to an intervening injury 
in August 1995.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
a bilateral pubic ramus fracture have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of her disability.  In fact, as 
noted above, the record suggests that a work injury in August 
1995 may have contributed to the veteran's leaving her job at 
the postal service.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected residuals of a bilateral pubic 
ramus fracture under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a bilateral pubic ramus fracture is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


